Case 2:19-cv-02832-SHL-cgc Document 21 Filed 04/22/21 Page 1 of 2                     PageID 88




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION
                                                   )
 VALARIE B. PHILLIPS,                              )
                                                   )
        Plaintiff,                                 )
                                                   )
 v.                                                )
                                                               No. 19-cv-02832-SHL-cgc
                                                   )
 METHODIST LEBONHEUR                               )
 HEALTHCARE, et al.,                               )
                                                   )
        Defendant.                                 )
                                                   )

              ORDER ADOPTING REPORT AND RECOMMENDATION AND
                              DISMISSING CASE


       Before the Court is Magistrate Judge Claxton’s Report and Recommendation (“Report”),

filed March 22, 2021, recommending dismissal of this action for failure to state a claim upon

which relief may be granted. (ECF No. 20.) For the following reasons, the Report is

ADOPTED and this case is DISMISSED WITHOUT PREJUDICE.

       A magistrate judge may submit to a judge of the court proposed findings of fact and

recommendations for dismissal of an action for failure to state a claim. 28 U.S.C.

§ 636(b)(1)(B). “Within 14 days after being served with a copy of the recommended disposition,

a party may serve and file specific written objections to the proposed findings and

recommendations.” Fed. R. Civ. P. 72(b)(2); see also 28 U.S.C. § 636(b)(1). A district court

reviews de novo only those proposed findings of fact or conclusions of law to which a party

specifically objects. Fed. R. Civ. P. 72(b)(3); see also 28 U.S.C. § 636(b)(1).

       The deadline to object to the Report was April 5, 2020, and Plaintiff filed no objections.

The Report outlines the ways in which the allegations fail to state a legal claim. (ECF No. 20.)
Case 2:19-cv-02832-SHL-cgc Document 21 Filed 04/22/21 Page 2 of 2                       PageID 89




As for Plaintiff’s age discrimination claim, the Report finds that Plaintiff must exhaust her

administrative remedies before refiling. (ECF No. 20 at PageID 82.) The Court has reviewed

the Report for clear error and finds none. Therefore, the Court ADOPTS the Magistrate Judge’s

Report. Plaintiff’s claim is DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 22nd day of April, 2021.

                                                      s/ Sheryl H. Lipman
                                                      SHERYL H. LIPMAN
                                                      UNITED STATES DISTRICT JUDGE




                                                 2
